          Case 2:17-cr-00306-JCM-VCF Document 605 Filed 09/19/19 Page 1 of 4



 1   DAVID L. JAFFE
     Chief, Organized Crime and Gang Section
 2   United States Department of Justice
     KELLY PEARSON
 3   Deputy Chief, Organized Crime and Gang Section
     CHAD W. MCHENRY
 4   ALEXANDER GOTTFRIED
     Trial Attorneys, Organized Crime and Gang Section
 5   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 6   (702) 388-6336
     Kelly.Pearson@usdoj.gov
 7   Chad.W.McHenry@usdoj.gov
     Alexander.Gottfried@usdoj.gov
 8
     Representing the United States of America
 9
                       UNITED STATES DISTRICT COURT
10                          DISTRICT OF NEVADA
11
     United States of America,
12                                               Case No. 2:17-cr-306-JCM-VCF
                  Plaintiff,
13                                               Government’s Motion for Leave to
                  v.                             Appear Telephonically at Septem-
14                                               ber 26, 2019 Status Hearing
     Anthony Okeakpu, et al.,                    (ECF No. 601)
15
                  Defendants.
16

17

18         The United States of America, by and through DAVID L. JAFFE, Chief, Or-

19   ganized Crime and Gang Section, United States Department of Justice, and CHAD

20   W. MCHENRY, Trial Attorney, respectfully requests that this Court permit govern-

21   ment counsel to appear telephonically at the status hearing in the above-captioned

22   matter currently scheduled for 10:00 a.m. on September 26, 2019.



26
          Case 2:17-cr-00306-JCM-VCF Document 605 Filed 09/19/19 Page 2 of 4



 1         In support of this request, the government proffers as follows:

 2         1.     On September 18, 2019, this Court entered an Order setting a status

 3   conference with regards to Mr. Okeakpu for 10:00 a.m. on September 26, 2019. ECF

 4   No. 601. The Order requires both counsel for Mr. Okeakpu to appear in person,

 5   presumably to inquire as to the current status of his representation, given that two

 6   attorneys from apparently separate practices have now been appointed and/or en-

 7   tered a notice of retained appearance on his case. ECF Nos. 560, 596.

 8         2.     The government is presently represented by three Trial Attorneys from

 9   the Organized Crime and Gang Section of the Criminal Division of the U.S. Depart-

10   ment of Justice. Currently, all three government counsel are deep in trial prepara-

11   tion for separate multi-week trials, all of which are in different districts, and all of

12   which are expected to commence in early- to mid-October, 2019.

13         3.     Given that attending this status hearing in person would require a

14   three- to four-hour flight each way for any of the government’s counsel, and given

15   the current time requirements imposed on them by trial preparation, the govern-

16   ment is respectfully requesting that counsel be permitted to attend telephonically.

17         DATED this 19th day of September, 2019.

18                                            Respectfully submitted,

19                                            DAVID L. JAFFE
                                              Chief, Organized Crime and Gang Section
20                                            United States Department of Justice

21                                            / s / Chad McHenry
                                              ______________________________
22                                            CHAD W. MCHENRY
                                              Trial Attorney

                                             2
          Case 2:17-cr-00306-JCM-VCF Document 605 Filed 09/19/19 Page 3 of 4



 1                                       ORDER

 2         Having considered the Government’s proffer, and good cause appearing:

 3         IT IS HEREBY ORDERED that counsel for the government shall be permit-

 4   ted to attend the status hearing ordered by ECF No. 601, presently scheduled for

 5   10:00 a.m. on September 26, 2019, telephonically.

 6

 7                                         ______________________________
                                           Hon. Cam Ferenbach
 8                                         United States Magistrate Judge
                                           District of Nevada
 9

10
           The call-in telephone number is (888)273-3658, access code: 3912597. The
11         call must be made five minutes prior to the hearing time. The court will
           join the call and convene the proceedings. The call must be made on a
12         land line. The use of a cell phone or speaker phone during the
           proceedings is prohibited.
13

14

15

16

17

18

19

20

21

22



                                          3
          Case 2:17-cr-00306-JCM-VCF Document 605 Filed 09/19/19 Page 4 of 4



 1                            CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Organized Crime and Gang Section,

 3   United States Department of Justice. A copy of the foregoing GOVERNMENT’S

 4   MOTION FOR LEAVE TO APPEAR TELEPHONICALLY AT SEPTEMBER

 5   26, 2019 STATUS HEARING (ECF NO. 601) was served upon counsel of record

 6   via Electronic Case Filing (ECF).

 7

 8         DATED this 19th day of September, 2019.

 9

10                                           / s / Chad McHenry
                                             ______________________________
11                                            CHAD W. MCHENRY
                                              Trial Attorney
12

13

14

15

16

17

18

19

20

21

22



                                         4
